Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii et al. (2010/0193691).
	Regarding claim 1, Ishii discloses an X ray device, comprising: an array substrate (Ishii, [0040], flexible matrix array 211); a scintillator layer, disposed on the array substrate (Ishii, [0040], scintillator layer 113); a first adhesion layer, disposed between the scintillator layer and the array substrate; a function film (Ishii, [0040] electromagnetic shielding layer 115), disposed on the array substrate; and a second adhesion layer, disposed between the function film and the array substrate, wherein the function film covers the scintillator layer (Ishii, [0040], note use of adhesives to affix the named layers to one another).
	Regarding claim 4, Ishii further discloses the second adhesion layer is also disposed between the function film and the scintillator layer. (Ishii, [0040])
	Regarding claim 9, Ishii discloses a manufacturing method of the X ray device, comprising: attaching a scintillator layer to an array substrate through a first adhesion layer; and attaching a function film to the array substrate through a second adhesion layer, wherein the function film covers the scintillator layer. (Ishii, [0040])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Nagata et al. (2008/0035852)
	Regarding claim 2, Ishii lacks explicit teaching of the function film, the second adhesion layer, and the array substrate form an airtight space, and the first adhesion layer and the scintillator layer are located in the airtight space.
	Nagata teaches scintillator film lamination in a sealed vacuum state, to prevent wrinkles that render the scintillator unusable.  (Nagata, [0051])
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to laminate the layers of Ishii under a sealed vacuum as taught by Nagata in order to prevent wrinkles from destroying the usability of the scintillator.
	Regarding claim 3, the combination of Ishii and Nagata further teaches the airtight space is in a vacuum state. (Nagata, [0051])
	Regarding claims 7 and 10, Ishii lacks explicit teaching of a sealing layer, disposed on the function film and the array substrate.
	Nagata teaches a sealing layer, disposed on the function film and the array substrate. (Nagata, Fig. 2a, protective films 102(a), 102(b), [0039])
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to incorporate a sealing protective layer as taught by Nagata into the device of Ishii for its ordinary purpose of protecting the scintillation detector from chemical alteration or physical impact.  See Ishii at [0017].
	Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii.
	Regarding claims 5, 6, and 8, the shape and size of the device are not of patentable significance unless they result in some difference in operation of the device.  In this case, it appears that the shape and size claimed have no significant difference in operation from the shapes and sizes disclosed in the prior art, and therefore the claimed shapes and sizes are a matter of design choice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884